Exhibit 10.1 CASH AWARD AGREEMENT THIS AGREEMENT (the “ Agreement ”) is made as of this [●] day of September, 2015 between Higher One Holdings, Inc. (the “ Company ”) and Marc Sheinbaum (the “ Participant ”). WHEREAS, the Company has adopted and maintains the Higher One Holdings, Inc. Short Term Incentive Plan (the “ Plan ”) to promote the interests of the Company and its shareholders by providing the Company’s key employees with an appropriate incentive to encourage them to continue in the employ of the Company and to improve the growth and profitability of the Company; and WHEREAS, the Plan provides for the grant to participants in the Plan of cash awards; NOW, THEREFORE, in consideration of the promises and the mutual covenants hereinafter set forth, the parties hereto hereby agree as follows: 1.
